DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I including claims 1-15 in the reply filed on 23 November 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2008/0097373 A1), hereinafter Hu, in view of Chen et al. (US 2007/0010801 A1), hereinafter Chen.
Regarding claim 1, Hu discloses a medical device (10 Fig 1), comprising: a catheter body having a catheter shaft (12 Fig 1); a first elongate body (30 Fig 1) that extends through at least part of the catheter shaft and is configured to move longitudinally in the catheter shaft ([0022] “movably disposed within at least a portion of the catheter body 12”); and wherein the first elongate body is looped to form a service loop ([0031] “elongate body 30 remains in a looped-orientation”) configured to expand and contract as the first elongate body moves longitudinally in the catheter shaft (See expansion and contraction of the loop in Figs 5-6). However, Hu fails to disclose a service loop ring wherein the first elongate body is looped through the service loop ring to form the service loop. 
Chen teaches a service loop ring (outer sheath 56a Fig 3A of the Bowden cable) wherein an elongate body (56 Fig 3A) is looped through the service loop ring to form the service loop (See loop structure of the elongate body looped through the outer sheath 56a Fig 3A, [0022]). It would have been obvious to one of ordinary skill at the time of effective filing for the service loop of Hu to be looped through the service loop ring as taught by Chen to manage the size of the loop and to limit friction between the looped elongate body and the surfaces it contacts.
Regarding claim 2, modified Hu teaches the medical device of claim 1. Chen further teaches wherein the service loop ring (56a Fig 3A) is a tubular piece of material (outer sheath 56a is a tubular piece of material that the inner sheath 56 can pass through, Fig 3A ).  
Regarding claim 3, modified Hu teaches the medical device of claim 1. Hu further teaches comprising a housing (46 Fig 5) coupled to the catheter shaft (the housing 46 is functionally coupled to the catheter shaft 12 Fig 1) and wherein the service loop ring and the service loop are disposed in the housing (see loop of elongate body 30 disposed In the housing, the modification of Chen would result in the ring over the service loop within the housing).  
Regarding claim 4, modified Hu teaches the medical device of claim 1. Hu further teaches wherein the first elongate body (30 Fig 1) is a fluid injection coil ([0022], body 30 terminates in a coil as shown in Fig 1).  
Regarding claim 5, modified Hu teaches the medical device of claim 1. Hu further teaches comprising a second elongate body (24 Fig 1) that extends through at least part of the catheter shaft and has a distal end that protrudes from the catheter shaft (See distal end of 24 protruding from the distal end of catheter shaft 12 Fig 1), wherein the second elongate body is configured to move longitudinally in the catheter shaft ([0020] “movably disposed within the catheter body 12”) and a distal end of the first elongate body is engaged adjacent the distal end of the second elongate body (the distal ends of the elongate bodies 24 and 30 are engaged adjacent to each other, see Fig 1, [0022] “the distal portion of the second elongate body 30 is affixed to the distal portion of the first elongate body 24”).  
Regarding claim 6, modified Hu teaches the medical device of claim 5. Hu further teaches comprising a handle (16 Fig 1) and an element (42 Fig 1) movably coupled to the handle ([0027] “actuator element 42 that is movably coupled to the proximal portion of the catheter body 12 and/or the handle 16”), wherein the element is coupled to the second elongate body ([0027] “and further coupled to the proximal portion of the first elongate body 24” the labels of the first and second elongate bodies are switched in the Hu reference compared to this application, element 24 of the Hu reference is the same as the second elongate body of the application) to move the second elongate body longitudinally in the catheter shaft ([0027] ”manipulating the actuator element 42 in a longitudinal direction may cause the first elongate body 24 to slide towards either of the proximal or distal portions of the catheter body 12”).  
Regarding claim 7, modified Hu teaches the medical device of claim 5. Hu further teaches comprising a housing (46 Fig 5) coupled to the catheter shaft (the housing 46 is functionally coupled to the catheter shaft 12 Fig 1) and wherein the housing receives the first elongate body that extends through the housing and into the catheter shaft (see the elongate body 30 extending through the housing 46 Fig 5) and the housing receives the second elongate body that extends through the housing and into the catheter shaft (see the elongate body 24 extending through the housing 46 Fig 5).
Regarding claim 8, modified Hu teaches the medical device of claim 5. Hu further teaches comprising an expandable member (14 Fig 1) having a proximal end attached to a distal end of the catheter shaft and a distal end attached to the distal end of the second elongate body ([0021] “The expandable element 14 may be disposed about the catheter body 12 such that the proximal end of the expandable element 14 is coupled to the distal portion of the catheter body 12, with the distal end of the expandable element 14 being coupled to the distal portion of the first elongate body 24.”).
Regarding claim 9, modified Hu teaches the medical device of claim 8. Hu further teaches wherein the expandable member is a balloon ([0021] “The expandable element 14 is shown as a double balloon”).  
Regarding claim 10, modified Hu teaches the medical device of claim 8. Hu further teaches wherein the first elongate body (30 Fig 1) is configured to supply fluid and is in fluid communication ([0022] “elongate body 30 may be placed in fluid communication with a fluid supply in order to transport fluid from one or more openings in the proximal portion of the second elongate body 30 and towards the distal portion, which may be in proximity to the expandable element 14 of the medical device 10”, see fluid communication in Fig 1) with the expandable member (14 Fig 1).  
Regarding claim 11, Hu discloses a medical device (10 Fig 1), comprising: a handle (16 Fig 1); a housing (46 Fig 5) disposed in the handle; a catheter shaft (12 Fig 1) coupled to the housing (the housing 46 is functionally coupled to the catheter shaft 12 Fig 1); a guidewire (24 Fig 1) situated at least partially in the catheter shaft and having a guidewire distal end that protrudes from the catheter shaft (See distal end of 24 protruding from the distal end of catheter shaft 12 Fig 1); an element (42 Fig 1) movably coupled to the handle ([0027] “actuator element 42 that is movably coupled to the proximal portion of the catheter body 12 and/or the handle 16”) and secured to the guidewire ([0027] “and further coupled to the proximal portion of the first elongate body 24”) to move the guidewire longitudinally in the catheter shaft ([0027] ”manipulating the actuator element 42 in a longitudinal direction may cause the first elongate body 24 to slide towards either of the proximal or distal portions of the catheter body 12”); an injection coil (30 Fig 1) situated at least partially in the catheter shaft ([0022] “movably disposed within at least a portion of the catheter body 12”) and having a coil distal end (distal end of 30 terminates in a coil as shown in Fig 1) engaged with the guidewire adjacent the guidewire distal end (see Fig 1, [0022] “the distal portion of the second elongate body 30 is affixed to the distal portion of the first elongate body 24”); and wherein the injection coil is looped to form a service loop ([0031] “elongate body 30 remains in a looped-orientation”) that expands and contracts as the guidewire and the injection coil are moved longitudinally in the catheter shaft (See expansion and contraction of the loop in Figs 5-6). However, Hu fails to disclose a service loop ring wherein the first elongate body is looped through the service loop ring to form the service loop.
Chen teaches a service loop ring (outer sheath 56a Fig 3A of the Bowden cable) wherein an elongate body (56 Fig 3A) is looped through the service loop ring to form the service loop (See loop structure of the elongate body looped through the outer sheath 56a Fig 3A, [0022]). It would have been obvious to one of ordinary skill at the time of effective filing for the service loop of Hu to be looped through the service loop ring as taught by Chen to manage the size of the loop and to limit friction between the looped elongate body and the surfaces it contacts.
Regarding claim 13, modified Hu teaches the medical device of claim 11. Modified Hu further teaches wherein the service loop ring and the service loop are disposed in the housing (see loop of elongate body 30 disposed In the housing, the modification of Chen would result in the ring over the service loop within the housing).  
Regarding claim 14, modified Hu teaches the medical device of claim 11. Hu further teaches wherein the housing (46 Fig 5) has a first opening (48 Fig 5) that receives the guidewire (24 Fig 5) that extends through the housing and into the catheter shaft and the housing has a second opening (50 Fig 5) that receives the injection coil (30 Fig 5) that extends through the housing and into the catheter shaft (see the extension of 24 and 30 Fig 5).  
Regarding claim 15, modified Hu teaches the medical device of claim 11. Hu further teaches comprising an expandable member (14 Fig 1) having a proximal end attached to a distal end of the catheter shaft and a distal end attached to the guidewire distal end ([0021] “The expandable element 14 may be disposed about the catheter body 12 such that the proximal end of the expandable element 14 is coupled to the distal portion of the catheter body 12, with the distal end of the expandable element 14 being coupled to the distal portion of the first elongate body 24.”), such that the injection coil is in fluid communication with the expandable member ([0022] “elongate body 30 may be placed in fluid communication with a fluid supply in order to transport fluid from one or more openings in the proximal portion of the second elongate body 30 and towards the distal portion, which may be in proximity to the expandable element 14 of the medical device 10”, see fluid communication in Fig 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2008/0097373 A1),  in view of Chen (US 2007/0010801 A1), and Oskin et al. (US 2010/0121147 A1), hereinafter Oskin.
Regarding claim 12, modified Hu teaches the medical device of claim 11. However, modified Hu is silent to the composition of the service loop ring.
Oskin teaches an outer sheath of a Bowden cable is plastic ([0124] “The Bowden cables 474, 476 can include an outer sheath, such as a plastic outer sheath.”). It would have been obvious to one of ordinary skill at the time of effective filing for the service loop ring of modified Hu to be plastic tubing as taught by Oskin because plastic tubing is cheap and easy to manufacture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/12/2022